             Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 1 of 20

 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiff

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 MIGUEL BARRAGAN LOPEZ, individually
 and on behalf of others similarly situated,

                                    Plaintiff,                          COMPLAINT

                  -against-
                                                               COLLECTIVE ACTION UNDER
 FLOR DE MAYO, INC. (D/B/A FLOR DE                                  29 U.S.C. § 216(b)
 MAYO), PHILIP CHU , NELSON CHU , and
 JOSE CHU ,                                                               ECF Case

                                     Defendants.
 -------------------------------------------------------X

        Plaintiff Miguel Barragan Lopez (“Plaintiff Barragan” or “Mr. Barragan”), individually

and on behalf of others similarly situated, by and through his attorneys, Michael Faillace &

Associates, P.C., upon his knowledge and belief, and as against Flor de Mayo, Inc. (d/b/a Flor de

Mayo), (“Defendant Corporation”), Philip Chu,               Nelson Chu, and   Jose Chu, (“Individual

Defendants”), (collectively, “Defendants”), alleges as follows:

                                          NATURE OF ACTION

        1.       Plaintiff Barragan is a former employee of Defendants Flor de Mayo, Inc. (d/b/a

Flor de Mayo), Philip Chu, Nelson Chu, and Jose Chu.

        2.       Defendants own, operate, or control a Chinese-Latino restaurant, located at 2651

Broadway, New York, New York 10025 under the name “Flor de Mayo”.
             Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 2 of 20

        3.       Upon information and belief, individual Defendants Philip Chu, Nelson Chu, and

Jose Chu, serve or served as owners, managers, principals, or agents of Defendant Corporation

and, through this corporate entity, operate or operated the restaurant as a joint or unified enterprise.

        4.       Plaintiff Barragan was employed as a merchandise stocker and delivery dispatcher

at the restaurant located at 2651 Broadway, New York, New York 10025.

        5.       At all times relevant to this Complaint, Plaintiff Barragan worked for Defendants

without appropriate minimum wage, overtime, and spread of hours compensation for the hours

that he worked.

        6.       Rather, Defendants failed to maintain accurate record keeping of the hours worked

and failed to pay Plaintiff Barragan appropriately for any hours worked either at the straight rate

of pay or for any additional overtime premium.

        7.       Further, Defendants failed to pay Plaintiff Barragan the required “spread of hours”

pay for any day in which he had to work over 10 hours a day.

        8.       Furthermore, Defendants repeatedly failed to pay Plaintiff Barragan wages on a

timely basis.

        9.       Defendants’ conduct extended beyond Plaintiff Barragan to all other similarly

situated employees.

        10.      At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Barragan and other employees to work in excess of forty (40) hours per week

without providing the minimum wage and overtime compensation required by federal and state

law and regulations.

        11.      Plaintiff Barragan now brings this action on behalf of himself, and other similarly

situated individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards

Act of 1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190



                                                  -2-
          Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 3 of 20

et seq. and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the

New York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-

1.6 (herein the “Spread of Hours Wage Order”), including applicable liquidated damages, interest,

attorneys’ fees and costs.

       12.     Plaintiff Barragan seeks certification of this action as a collective action on behalf

of himself, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       13.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiff Barragan’s state law claims under 28

U.S.C. § 1367(a).

       14.     Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a Chinese-Latino restaurant located in this district. Further, Plaintiff Barragan was

employed by Defendants in this district.

                                               PARTIES

                                                 Plaintiff

       15.     Plaintiff Miguel Barragan Lopez (“Plaintiff Barragan” or “Mr. Barragan”) is an

adult individual residing in New York County, New York.

       16.     Plaintiff Barragan was employed by Defendants at Flor de Mayo from

approximately 2006 until on or about April 2020.




                                                -3-
           Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 4 of 20

         17.   Plaintiff Barragan consents to being a party plaintiff pursuant to 29 U.S.C. § 216(b),

and brings these claims based upon the allegations herein as a representative party of a prospective

class of similarly situated individuals under 29 U.S.C. § 216(b).

                                            Defendants

         18.   At all relevant times, Defendants owned, operated, or controlled a Chinese-Latino

restaurant, located at 2651 Broadway, New York, New York 10025 under the name “Flor de

Mayo”.

         19.   Upon information and belief, Flor de Mayo, Inc. (d/b/a Flor de Mayo) is a domestic

corporation organized and existing under the laws of the State of New York. Upon information

and belief, it maintains its principal place of business at 2651 Broadway, New York, New York

10025.

         20.   Defendant Philip Chu is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Philip Chu is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Philip Chu

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiff Barragan, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

         21.   Defendant Nelson Chu is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Nelson Chu is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Nelson Chu

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the



                                                -4-
          Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 5 of 20

wages and compensation of the employees of Defendants, including Plaintiff Barragan, establishes

the schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       22.     Defendant Jose Chu is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Jose Chu is sued individually in his

capacity as a manager of Defendant Corporation. Defendant Jose Chu possesses operational

control over Defendant Corporation and controls significant functions of Defendant Corporation.

He determines the wages and compensation of the employees of Defendants, including Plaintiff

Barragan, establishes the schedules of the employees, maintains employee records, and has the

authority to hire and fire employees.

                                  FACTUAL ALLEGATIONS

                              Defendants Constitute Joint Employers

       23.     Defendants operate a Chinese-Latino restaurant located in the Manhattan Valley

section of Manhattan.

       24.     Individual Defendants, Philip Chu, Nelson Chu, and Jose Chu, possess operational

control over Defendant Corporation, possess ownership interests in Defendant Corporation, or

control significant functions of Defendant Corporation.

       25.     Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

       26.     Each Defendant possessed substantial control over Plaintiff Barragan’s (and other

similarly situated employees’) working conditions, and over the policies and practices with respect

to the employment and compensation of Plaintiff Barragan, and all similarly situated individuals,

referred to herein.




                                                 -5-
            Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 6 of 20

          27.      Defendants jointly employed Plaintiff Barragan (and all similarly situated

employees) and are Plaintiff Barragan’s (and all similarly situated employees’) employers within

the meaning of 29 U.S.C. 201 et seq. and the NYLL.

          28.      In the alternative, Defendants constitute a single employer of Plaintiff Barragan

and/or similarly situated individuals.

          29.      Upon information and belief, Individual Defendants Philip Chu and Nelson Chu

operate Defendant Corporation as either an alter ego of themselves and/or fail to operate

Defendant Corporation as an entity legally separate and apart from themselves, by among other

things:

                a) failing to adhere to the corporate formalities necessary to operate Defendant

                   Corporation as a Corporation,

                b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                   by, amongst other things, failing to hold annual meetings or maintaining

                   appropriate corporate records,

                c) transferring assets and debts freely as between all Defendants,

                d) operating Defendant Corporation for their own benefit as the sole or majority

                   shareholders,

                e) operating Defendant Corporation for their own benefit and maintaining control over

                   this corporation as a closed Corporation,

                f) intermingling assets and debts of their own with Defendant Corporation,

                g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                   liability as necessary to protect their own interests, and

                h) Other actions evincing a failure to adhere to the corporate form.




                                                    -6-
          Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 7 of 20

       30.     At all relevant times, Defendants were Plaintiff Barragan’s employers within the

meaning of the FLSA and New York Labor Law. Defendants had the power to hire and fire

Plaintiff Barragan, controlled the terms and conditions of employment, and determined the rate

and method of any compensation in exchange for Plaintiff Barragan’s services.

       31.     In each year from 2014 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

       32.     In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                        Individual Plaintiff

       33.     Plaintiff Barragan is a former employee of Defendants who was employed as

merchandise stocker and delivery dispatcher.

       34.     Plaintiff Barragan seeks to represent a class of similarly situated individuals under

29 U.S.C. 216(b).

                                 Plaintiff Miguel Barragan Lopez

       35.     Plaintiff Barragan was employed by Defendants from approximately 2006 until on

or about April 2020.

       36.     Defendants employed Plaintiff Barragan as a merchandise stocker and delivery

dispatcher.

       37.     Plaintiff Barragan regularly handled goods in interstate commerce, such as food

and other supplies produced outside the State of New York.

       38.     Plaintiff Barragan’s work duties required neither discretion nor independent

judgment.



                                                -7-
          Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 8 of 20

        39.    Throughout his employment with Defendants, Plaintiff Barragan regularly worked

in excess of 40 hours per week.

        40.    From approximately September 2014 until on or about December 2018, Plaintiff

Barragan worked from approximately 2:00 p.m. until on or about 1:30 a.m. to 2:00 a.m., 6 days a

week (typically 69 to 72 hours per week).

        41.    From approximately January 2019 until on or about April 2020, Plaintiff Barragan

worked from approximately 3:00 p.m. until on or about 12:00 a.m. on Mondays, from

approximately 2:00 p.m. until on or about 12:00 a.m. Thursdays and Fridays and from

approximately 4:00 p.m. until on or about 12:00 a.m. Saturdays and Sundays (typically 45 hours

per week).

        42.    Throughout his employment, Defendants paid Plaintiff Barragan his wages in cash.

        43.    From approximately September 2014 until on or about December 2016, Defendants

paid Plaintiff Barragan a fixed salary of $420 per week.

        44.    From approximately January 2017 until on or about December 2018, Defendants

paid Plaintiff Barragan a fixed salary of $480 per week.

        45.    From approximately January 2019 until on or about April 2020, Defendants paid

Plaintiff Barragan $15.00 per hour.

        46.    Plaintiff Barragan’s pay did not vary even when he was required to stay later or

work a longer day than his usual schedule.

        47.    For example, Defendants required Plaintiff Barragan to work 1 hour past his

scheduled departure time three to four times a week, and did not pay him for the additional time

he worked.

        48.    Defendants never granted Plaintiff Barragan any breaks or meal periods of any

kind.



                                               -8-
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 9 of 20

       49.     Defendants required Plaintiff Barragan to sign a document, the contents of which

he was not allowed to review in detail, in order to release his weekly pay.

       50.     No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Barragan regarding overtime and wages under the FLSA and NYLL.

       51.     Defendants did not provide Plaintiff Barragan an accurate statement of wages, as

required by NYLL 195(3).

       52.     Defendants did not give any notice to Plaintiff Barragan, in English and in Spanish

(Plaintiff Barragan’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

       53.     Defendants required Plaintiff Barragan to purchase “tools of the trade” with his

own funds—including tweezers and screwdrivers.

                               Defendants’ General Employment Practices

       54.     At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiff Barragan (and all similarly situated employees) to work in excess of 40 hours

a week without paying him appropriate minimum wage, spread of hours pay, and overtime

compensation as required by federal and state laws.

       55.     Plaintiff Barragan was a victim of Defendants’ common policy and practices which

violate his rights under the FLSA and New York Labor Law by, inter alia, not paying him the

wages he was owed for the hours he worked.

       56.     Defendants’ pay practices resulted in Plaintiff Barragan not receiving payment for

all his hours worked, and resulted in Plaintiff Barragan’s effective rate of pay falling below the

required minimum wage rate.

       57.     Defendants habitually required Plaintiff Barragan to work additional hours beyond

his regular shifts but did not provide him with any additional compensation.



                                                -9-
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 10 of 20

       58.     Every year, Defendants required Plaintiff Barragan to sign a document the contents

of which he was not allowed to review in detail.

       59.     Defendants paid Plaintiff Barragan his wages in cash.

       60.     Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

       61.     Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiff Barragan (and similarly situated individuals) worked,

and to avoid paying Plaintiff Barragan properly for his full hours worked.

       62.     Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

       63.     Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiff Barragan and other similarly situated former workers.

       64.     Defendants failed to provide Plaintiff Barragan and other employees with accurate

wage statements at the time of their payment of wages, containing: the dates of work covered by

that payment of wages; name of employee; name of employer; address and phone number of

employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary,

piece, commission, or other; gross wages; deductions; allowances, if any, claimed as part of the

minimum wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of

pay; the number of regular hours worked; and the number of overtime hours worked, as required

by NYLL §195(3).

       65.     Defendants failed to provide Plaintiff Barragan and other employees, at the time of

hiring and on or before February 1 of each subsequent year, a statement in English and the



                                                - 10 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 11 of 20

employees’ primary language, containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as” names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by New York

Labor Law §195(1).

                          FLSA COLLECTIVE ACTION CLAIMS

       66.     Plaintiff Barragan brings his FLSA minimum wage, overtime compensation, and

liquidated damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. §

216(b), on behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who

are or were employed by Defendants or any of them, on or after the date that is three years before

the filing of the complaint in this case (the “FLSA Class Period”).

       67.     At all relevant times, Plaintiff Barragan and other members of the FLSA Class were

similarly situated in that they had substantially similar job requirements and pay provisions, and

have been subject to Defendants’ common practices, policies, programs, procedures, protocols and

plans including willfully failing and refusing to pay them the required minimum wage, overtime

pay at a one and one-half their regular rates for work in excess of forty (40) hours per workweek

under the FLSA, and willfully failing to keep records under the FLSA.

       68.     The claims of Plaintiff Barragan stated herein are similar to those of the other

employees.




                                               - 11 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 12 of 20

                                   FIRST CAUSE OF ACTION

         VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

       69.       Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

       70.       At all times relevant to this action, Defendants were Plaintiff Barragan’s employers

within the meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the

power to hire and fire Plaintiff Barragan (and the FLSA Class Members), controlled the terms and

conditions of their employment, and determined the rate and method of any compensation in

exchange for their employment.

       71.       At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

       72.       Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       73.       Defendants failed to pay Plaintiff Barragan (and the FLSA Class members) at the

applicable minimum hourly rate, in violation of 29 U.S.C. § 206(a).

       74.       Defendants’ failure to pay Plaintiff Barragan (and the FLSA Class members) at the

applicable minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

       75.       Plaintiff Barragan (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                 SECOND CAUSE OF ACTION

                VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

       76.       Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.




                                                 - 12 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 13 of 20

       77.      Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiff Barragan

(and the FLSA Class members) overtime compensation at a rate of one and one-half times the

regular rate of pay for each hour worked in excess of forty hours in a work week.

       78.      Defendants’ failure to pay Plaintiff Barragan (and the FLSA Class members),

overtime compensation was willful within the meaning of 29 U.S.C. § 255(a).

       79.      Plaintiff Barragan (and the FLSA Class members) were damaged in an amount to

be determined at trial.

                                  THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

       80.      Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

       81.      At all times relevant to this action, Defendants were Plaintiff Barragan’s employers

within the meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire

Plaintiff Barragan, controlled the terms and conditions of his employment, and determined the

rates and methods of any compensation in exchange for his employment.

       82.      Defendants, in violation of NYLL § 652(1) and the supporting regulations of the

New York State Department of Labor, paid Plaintiff Barragan less than the minimum wage.

       83.      Defendants’ failure to pay Plaintiff Barragan the minimum wage was willful within

the meaning of N.Y. Lab. Law § 663.

       84.      Plaintiff Barragan was damaged in an amount to be determined at trial.

                                FOURTH CAUSE OF ACTION

                      VIOLATION OF THE OVERTIME PROVISIONS

                          OF THE NEW YORK STATE LABOR LAW




                                                - 13 -
          Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 14 of 20

         85.    Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

         86.    Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiff Barragan overtime

compensation at rates of one and one-half times the regular rate of pay for each hour worked in

excess of forty hours in a work week.

         87.    Defendants’ failure to pay Plaintiff Barragan overtime compensation was willful

within the meaning of N.Y. Lab. Law § 663.

         88.    Plaintiff Barragan was damaged in an amount to be determined at trial.

                                  FIFTH CAUSE OF ACTION

                VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                    OF THE NEW YORK COMMISSIONER OF LABOR

         89.    Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

         90.    Defendants failed to pay Plaintiff Barragan one additional hour’s pay at the basic

minimum wage rate before allowances for each day Plaintiff Barragan’s spread of hours exceeded

ten hours in violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

         91.    Defendants’ failure to pay Plaintiff Barragan an additional hour’s pay for each day

Plaintiff Barragan’s spread of hours exceeded ten hours was willful within the meaning of NYLL

§ 663.

         92.    Plaintiff Barragan was damaged in an amount to be determined at trial.

                                  SIXTH CAUSE OF ACTION

                 VIOLATION OF THE NOTICE AND RECORDKEEPING

                   REQUIREMENTS OF THE NEW YORK LABOR LAW



                                               - 14 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 15 of 20

       93.      Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

       94.      Defendants failed to provide Plaintiff Barragan with a written notice, in English

and in Spanish (Plaintiff Barragan’s primary language), containing: the rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other;

allowances, if any, claimed as part of the minimum wage, including tip, meal, or lodging

allowances; the regular pay day designated by the employer; the name of the employer; any “doing

business as" names used by the employer; the physical address of the employer's main office or

principal place of business, and a mailing address if different; and the telephone number of the

employer, as required by NYLL §195(1).

       95.      Defendants are liable to Plaintiff Barragan in the amount of $5,000, together with

costs and attorneys’ fees.

                               SEVENTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                             OF THE NEW YORK LABOR LAW

       96.      Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

       97.      With each payment of wages, Defendants failed to provide Plaintiff Barragan with

an accurate statement listing each of the following: the dates of work covered by that payment of

wages; name of employee; name of employer; address and phone number of employer; rate or

rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the




                                               - 15 -
           Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 16 of 20

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

195(3).

          98.    Defendants are liable to Plaintiff Barragan in the amount of $5,000, together with

costs and attorneys’ fees.

                                  EIGHTH CAUSE OF ACTION

                             RECOVERY OF EQUIPMENT COSTS

          99.    Plaintiff Barragan repeats and realleges all paragraphs above as though fully set

forth herein.

          100.   Defendants required Plaintiff Barragan to pay, without reimbursement, the costs

and expenses for purchasing and maintaining equipment and “tools of the trade” required to

perform his job, further reducing his wages in violation of the FLSA and NYLL. 29 U.S.C. §

206(a); 29 C.F.R. § 531.35; N.Y. Lab. Law §§ 193 and 198-b.

          101.   Plaintiff Barragan was damaged in an amount to be determined at trial.

                                   NINTH CAUSE OF ACTION

                  VIOLATION OF THE TIMELY PAYMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW

          102.   Plaintiff Barragan repeats and realleges all paragraphs above as though set forth

fully herein.

          103.   Defendants did not pay Plaintiff Barragan on a regular weekly basis, in violation of

NYLL §191.

          104.   Defendants are liable to Plaintiff Barragan in an amount to be determined at trial.




                                                 - 16 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 17 of 20

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Barragan respectfully requests that this Court enter judgment

against Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiff Barragan and the FLSA Class

members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiff Barragan and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiff Barragan’s and the FLSA

Class members’ compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiff Barragan and the FLSA Class members;

        (f)    Awarding Plaintiff Barragan and the FLSA Class members damages for the amount

of unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiff Barragan and the FLSA Class members liquidated damages in

an amount equal to 100% of his damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);



                                               - 17 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 18 of 20

       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Barragan;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiff Barragan;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiff Barragan;

       (k)     Declaring that Defendants violated the notice and recordkeeping requirements of

the NYLL with respect to Plaintiff Barragan’s compensation, hours, wages and any deductions or

credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiff Barragan;

       (m)     Awarding Plaintiff Barragan damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable;

       (n)     Awarding Plaintiff Barragan damages for Defendants’ violation of the NYLL

notice and recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (o)     Awarding Plaintiff Barragan liquidated damages in an amount equal to one hundred

percent (100%) of the total amount of minimum wage, overtime compensation, and spread of hours

pay shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (p)     Awarding Plaintiff Barragan and the FLSA Class members pre-judgment and post-

judgment interest as applicable;

       (q)      Awarding Plaintiff Barragan and the FLSA Class members the expenses incurred

in this action, including costs and attorneys’ fees;



                                                - 18 -
         Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 19 of 20

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

        Plaintiff Barragan demands a trial by jury on all issues triable by a jury.

Dated: New York, New York

       September 28, 2020

                                                        MICHAEL FAILLACE & ASSOCIATES, P.C.

                                             By:               /s/ Michael Faillace
                                                        Michael Faillace [MF-8436]
                                                        60 East 42nd Street, Suite 4510
                                                        New York, New York 10165
                                                        Telephone: (212) 317-1200
                                                        Facsimile: (212) 317-1620
                                                        Attorneys for Plaintiff




                                               - 19 -
Case 1:20-cv-08068-LGS Document 1 Filed 09/30/20 Page 20 of 20
